[Cite as Snyder-Hill v. OSU Office of Univ Compliance & Integrity, 2020-Ohio-5280.]




STEPHEN MICHAEL SNYDER-HILL                           Case No. 2020-00308PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             JUDGMENT ENTRY

OSU OFFICE OF UNIVERSITY
COMPLIANCE AND INTEGRITY

       Respondent

        {¶1} On September 22, 2020, a special master issued a report and
recommendation (R&R) in this public-records case. The special master recommends
that the court find that (1) all claims for production of records were resolved during
mediation, (2) respondent failed to provide requested records from Request No. 19-
0897 within a reasonable period of time, (3) requester is entitled to recover from
respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that were incurred by requester, and (4) court costs should
be assessed to respondent. (R&R, 8-9.)
        {¶2} Neither party has filed timely written objections to the R&R. Pursuant to
R.C. 2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of September 22, 2020. The court therefore
adopts the special master’s R&R, including the special master’s findings of fact,
conclusions of law, and recommendations contained in the R&R. Judgment is rendered
in favor of requester. Requester is entitled to recover from respondent the amount of
the filing fee of twenty-five dollars and any other costs associated with the action that
Case No. 2020-00308PQ                       -2-                                  ENTRY


were incurred by requester, but requester is not entitled to recover attorney fees. Court
costs are assessed against respondent. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                          PATRICK M. MCGRATH
                                          Judge
Filed October 13, 2020
Sent to S.C. Reporter 11/13/20